  USDC IN/ND case 3:20-cv-00774-RLM document 27 filed 09/15/21 page 1 of 1


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

UNITED STATES BANKRUPTCY                )
TRUSTEE, REBECCA FISCHER, Real          )
Party in Interest on Behalf of GARY     )
TAYLOR,                                 )    Cause No. 3:20-cv-774 RLM-MGG
                                        )
                        Plaintiff       )
                                        )
           v.                           )
                                        )
REAL ALLOY SPECIFICATION, LLC,          )
                                        )
                       Defendant        )

                                     ORDER
      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ joint stipulation

of dismissal [Doc. No. 26], this case is DISMISSED with prejudice. The Clerk is

directed to enter judgment accordingly.

      SO ORDERED.

      ENTERED: September 15, 2021

                                             /s/ Robert L. Miller, Jr.
                                            Judge, United States District Court
